UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2268



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AUGUSTINE PEREZ,

                                              Claimant - Appellant,

          and

$15,716.00 IN U. S. CURRENCY,

                                                           Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. James C. Turk, District Judge.
(CA-90-4-L)


Submitted:   December 11, 1997         Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Augustine Perez, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of the order granting forfeiture of

Appellant's property. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. United States v.
Perez, No. CA-90-4-L (W.D. Va. Sept. 3, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2